DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13-14 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sao et al. (US 20070113582 A1), herein Sao.
As per claim 9, Sao discloses a refrigerant-channel branching component (see figure 4) for connecting a connection pipe (54) connected to an outdoor unit (2) with a connection pipe (51) directed toward a plurality of indoor units (3), the refrigerant-channel branching component (see figure 4) comprising: an inlet portion (182a); and outlet portions (182b, 182c and related components), wherein at least one of the outlet portions comprises: a reference space (space for 183) into which a reference connection pipe (186) with a predetermined outside diameter is inserted (as shown in figure 4); a first space (space for 184) that is adjacent to the reference space (space for 183) and has an inside diameter greater than an inside diameter of the reference connection pipe (evident from at least figure 4); and a second space (space of 182b and 182c combined) that is adjacent to the first space (space for 184) and has an inside diameter greater than the inside diameter of the first space (evident from at least figure 4).  
As per claim 13, Sao discloses wherein a second pipe portion that defines the second space (space of 182b and 182c) is separate (as evidenced by figure 4) from a first pipe portion that defines the first space (space for 184).  
As per claim 14, Sao discloses wherein a reference pipe portion (portion of 183) that defines the reference space (space for 183) has a dimension (between 182b and 183a), in a direction of refrigerant flow (left to right), greater than an insertion length (length of 183) of the reference connection pipe (186) into the reference space (evident from at least figure 4).  
As per claim 16, Sao discloses a refrigeration apparatus (1) that decompresses liquid refrigerant (flowing inside 6) from the outdoor unit (2) once to turn the liquid refrigerant into a gas-liquid two-phase state for transport (see at least paragraphs 2 and 3), the refrigeration apparatus comprising: the refrigerant-channel branching component according to claim 9 (as shown in figures 1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sao (US 20070113582 A1) in view of Tsuboe et al. (US 20140373569 A1), herein Tsuboe .
As per claim 10, Sao may not explicitly disclose wherein the reference connection pipe is a 1/4-inch pipe, and a connection pipe with a diameter that corresponds to the inside diameter of the second space is a 3/8-inch pipe.  
On the other hand, Tsuboe, directed to a refrigerating cycle device, suggests a reference connection pipe being a 1/4-inch pipe (see first sentence of paragraph 19), and another connection pipe with a diameter that corresponds to the inside diameter of a second space being a 3/8-inch pipe (see last sentence of paragraph 19).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), Tsuboe discloses different diameters for connection pipes, depending on the rated refrigerating capacity of the system. For instance, in the case of a rated refrigerating capacity with a range between 7.1 kW and 12.5 kW, the liquid pipe can be ¼ in while the gas pipe can be ½ in (as described in the first sentence of paragraphs 19 and 20). In the case of a rated refrigerating capacity with a range between 3.6 kW and 7.1 kW, the liquid pipe can have a diameter of                         
                            
                                
                                    3
                                
                                
                                    16
                                
                            
                        
                     in while the gas pipe can be ⅜ in (see last sentence of paragraphs 19 and 20). In other words, Tsuboe teaches that the diameters of the connection pipes can be modified, depending on the desired refrigerating capacity of the system. Thus, the prior art appears to recognize the dimensions of the connection pipes as result-effective variables (i.e. variables that achieve a recognized result). As per (2), one of ordinary skill in the art would recognize that since the prior art of Tsuboe has successfully implemented its own teachings with regards to the dimensions of the reference pipe and the connection pipes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Sao. Said reasonable expectation of success is apparent from the fact that both Sao and Tsuboe are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Sao may be significantly improved by incorporating the prior art teachings of Tsuboe, since the teachings of Tsuboe serve to complement the teachings of Sao by virtue of suggesting the routine optimization of connection pipes by modifying their diameters based on the refrigerating capacity of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sao and to have modified them with the teachings of Tsuboe, by having the reference connection pipe be a 1/4-inch pipe, and a connection pipe with a diameter that corresponds to the inside diameter of the second space be a 3/8-inch pipe, in order to optimize the operation of the system based on a rated system capacity, as similarly suggested by Tsuboe, without yielding unpredictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sao (US 20070113582 A1) in view of Okamoto et al. (US 6212903 B1), herein Okamoto.
As per claim 12, Sao may not explicitly disclose wherein a first pipe portion that defines the first space has an outside diameter of 2.5/8 inch.  
On the other hand, Okamoto, directed to an air conditioner, discloses wherein a first pipe portion defining a first space has an outside diameter of 2.5/8 inch (see figure 3 and column 5, line 22).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Okamoto discloses different diameters for connection pipes as a function of pressure loss per type of refrigerant (see figure 3). Okamoto teaches the use of a 2.5/8 inch pipe with a 4 kW or smaller system with a refrigerant circulation rate of about 60 kg/h or 80 kg/h (see column 5, lines 51-57). Thus, the prior art appears to recognize the dimensions of the connection pipes as result-effective variables (i.e. variables that achieve a recognized result). As per (2), one of ordinary skill in the art would recognize that since the prior art of Okamoto has successfully implemented its own teachings with regards to the dimensions of the reference pipe and the connection pipes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Sao. Said reasonable expectation of success is apparent from the fact that both Sao and Okamoto are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. air conditioning systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Sao may be significantly improved by incorporating the prior art teachings of Okamoto, since the teachings of Okamoto serve to complement the teachings of Sao by virtue of suggesting the routine optimization of connection pipes by modifying their diameters based on the refrigerating capacity of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sao and to have modified them with the teachings of Okamoto, by having a first pipe portion that defines the first space having an outside diameter of 2.5/8 inch, in order to optimize the operation of the system based on a rated system capacity, as similarly suggested by Okamoto, without yielding unpredictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sao (US 20070113582 A1) in view of Beard (EP 2578967 A2).
As per claim 15, Sao may not explicitly disclose wherein the first space has a dimension in a direction of refrigerant flow greater than or equal to 10 mm.  
	On the other hand, Beard, directed to HVAC systems, discloses wherein a first space (L130 or L120) has a dimension in a direction of refrigerant flow greater than or equal to 10 mm (e.g. up to 3 inches or 0.5 inches, respectively; see paragraphs 32 and 33).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Beard is generally directed to the general design dimensions of a distributor, in particular, the diameters and lengths of conduits thereof (see paragraph 8). Beard recognizes the consequences of having lengthy feed conduits, and suggests a compact distributor assembly (see paragraph 16) Thus, the prior art appears to recognize the dimensions of the connection pipes as result-effective variables (i.e. variables that achieve a recognized result). As per (2), one of ordinary skill in the art would recognize that since the prior art of Beard has successfully implemented its own teachings with regards to the dimensions of the first space, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Sao. Said reasonable expectation of success is apparent from the fact that both Sao and Beard are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. air conditioning systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Sao may be significantly improved by incorporating the prior art teachings of Beard, since the teachings of Beard serve to complement the teachings of Sao by virtue of suggesting the routine optimization of the first space by modifying the length thereof, based on an adequate refrigerant distribution for the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sao and to have modified them with the teachings of Beard, by having the first space have a dimension in a direction of refrigerant flow greater than or equal to 10 mm, in order to optimize the operation of the system based on the refrigerant distribution, as similarly suggested by Beard, without yielding unpredictable results.


Allowable Subject Matter
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See MPEP § 2143.